DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 02/03/2021. Claims 1-2 and 6 are amended, Claims 3 and 8 were previously cancelled, Claim 10 is newly added claim, Claims 1-2, 4-7 and 9-10 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Rejections made under 35 USC § 112 (a) and 35 USC § 112 (b) have been withdrawn in view of claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/17/2021, after a telephone interview with Mr. Martin D. Moynihan on 02/16/2021.
The application has been amended as follows: 
Claims 1-2, 4 and 7 have been amended.  

IN THE CLAIMS
Claim 1.    (Currently Amended) Multifunctional unit for analysis and calibration of devices and components of a vehicle, comprising a moveable trolley of support, wherein a base is placed above said moveable trolley, which carries a screen or panel, wherein a video projector is placed at the top of said screen or panel, said video projector being configured to project said-simulation images and/or graphic images representing panels of calibration used for regulation and control of driver assistance systems[[.]], and wherein said movable trolley has a guide for supporting a headlight beam setter device, and the headlight beam setter device comprises a height adjustable optical group and mounted on a vertical translatable support.
Claim 2.    (Currently Amended) The multifunctional unit according to claim 1, wherein 
Claim 4.    (Currently Amended) The multifunctional unit according to claim [[2]]1, wherein said headlight beam setter device has a pointing and alignment system to said vehicle, which allows adjusting and position said headlight beam setter device and said movable trolley, so that they are aligned with each other and forming a known and defined angle with said vehicle.
Claim 7.    (Currently Amended) The multifunctional unit according to claim [[2]]1, wherein the headlight beam setter device is connected to an On-Board Diagnostics (OBD) device, installed on board of the vehicle in a specific OBD diagnostic socket.
ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Schommer et al. (US 2013/0325252), Samuel et al. (GB 2456023A) and Stieff (US 2013/0110314) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. The other prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. 
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2, 4-7 and 9-10 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664